Tuck, J.,
delivered the opinion of this court.
The bill of complaint does not state a case authorizing a court of equity to interfere with the appellee, Price, or with the funds in his hands, belonging to the estate, in the manner proposed by the complainants. He must be treated as administrator pendente lite, appointed by a court of competent jurisdiction, and responsible to that tribunal so long as he holds the letters of administration. Raborg vs. Hammond, 2 H. & G., 42. Alexander vs. Stewart, 8 G. & J., 226. The powers of the orphans courts, under the acts of Assembly, are adequate to the protection of the interests of those concerned in the faithful performance of the duties of the appellee, as administrator, whilst his official bond affords indemnity for any loss that may occur. If the bond be insufficient, another may be required. We have decided the case upon the bill, without, reference to the circumstance that the answer denies the allegations that the funds of the estate have been, or will be, wasted or misapplied by the administrator. See the act of 1831, ch. 315.

Order affirmed.